Citation Nr: 0715361	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for 
refractory anemia.



REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


 



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision that denied 
compensation under 38 U.S.C. 1151 for refractory anemia.  In 
June 2006, the veteran withdrew his request for a Board 
hearing.  

In May 2007, the Board granted a motion to advance the 
veteran's case on the docket.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks compensation under 38 U.S.C. § 1151 for 
refractory anemia.  Compensation under § 1151 shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  In addition, the proximate cause of the disability 
or death must be either carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

In the present case, the veteran alleges VA misdiagnosed him 
with metastatic bone cancer, failed to complete a bone 
biopsy, and treated him with radiation therapy to the left 
rib, resulting in the additional disability of refractory 
anemia.  The record reflects a current diagnosis of 
refractory anemia, and shows that the veteran was treated 
with radiation therapy for probable metastatic carcinoma of 
the left 7th rib.  The record, however, does not indicate 
whether refractory anemia was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or due to an 
event not reasonably foreseeable.  Thus, the Board finds that 
a VA medical opinion is necessary in this case.  The RO 
should take any additional development as deemed necessary.  
If the RO finds that a VA examination is necessary for 
disposition of the claim, the veteran should be afforded 
such.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to a 
VA examiner within the appropriate 
specialty for a medical opinion.  If 
the RO finds that a VA examination is 
warranted, the veteran should be 
scheduled for such.  The claims folder 
should be made available to the 
examiner for review.  The examiner 
should review the entire claims file, 
to include VA and private treatment 
reports.  The VA examiner should 
address the following questions: 

(a) Does the veteran have the 
additional disability of refractory 
anemia as a result of radiation therapy 
for treatment of carcinoma of the left 
7th rib?; 

(b) If so, is it at least as likely as 
not that such additional disability was 
(1) caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical, or surgical 
treatment, or examination; or (2) is 
due to an event not reasonably 
foreseeable.  The examiner should 
provide a rationale for all opinions 
expressed.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2006).
 
